      Case 1:20-cv-05728-RBK-KMW Document 27 Filed 02/12/21 Page 1 of 1 PageID: 202

KENT/McBRIDE
1040 Kings Highway North, Suite 600
Cherry Hill, NJ. 08034
Phone: 856 667 3113
Fax: 856 667 4003                                                                                                  John P. Shea, Esquire
Fax: 856 667 1966                                                                                              Direct Dial: 856 382 3751
                                                                                                                    jshea@kentmcbride.com
www.kentmcbride.com
                                                          February 12, 2021


       Via ECF
       The Honorable Karen M. Williams, U.S. Magistrate Judge
       Mitchell H. Cohen U.S. Court House, Room 1050
       One John F. Gerry Plaza
       4th and Cooper Streets
       Camden, NJ 08101

                 Re:       Reading Rock Northeast, LLC v. William N. Russell, III, et al.
                           Case No.: 1:20-cv-5728-RBK-KMW

       Dear Judge Williams:

              Pursuant to the Court’s February 2, 2021 text Order, please be advised that counsel have
       agreed upon The Hon. Thomas W. Cavanagh, Jr., to serve as the Mediator on this matter.

                                                                           Respectfully submitted,

                                                                           KENT/McBRIDE, P.C.



                                                                           By: _____________________
                                                                                 John P. Shea
       JPS/

       cc: All counsel (via ECF)




   Philadelphia, PA • Blue Bell, PA • Pittsburgh, PA • Middletown, NJ • Pleasantville, NJ • Wilmington, DE • New York, NY
